                                            AFFIDAVIT
                                                                                OEC 2 7 2019
                                           UNDER SEAL
                                                                          Clerf(, U S. District Court
                                                                        E:ustern District of Tennessee
IN THE MATTER OF THE SEIZURE OF                     )                             l\t l<noxville
                                                    )
                                                    )
A 2014 White Dodge Charger Sedan 4D SE 3.6L V6,     )          Case No. 3:19-MJ- / ld5
VIN:2C3CDXBGOEH155000, bearing Tennessee            )
license plate number 7R65N3, registered to Jeneca   )
Mobley, 2000 Dutch Valley Dr., Knoxville, Tennessee )
37918 ("White Charger");                            )
                                                    )
A 2015 Red Dodge Challenger Coupe 2D SXT 3.6L V6, )             CaseNo.3:19-MJ-        // 3(.p
VIN:2C3CDZAGOFH909642, bearing Tennessee            )
license plate number 7R65N 1, registered to J eneca )
Mobley, 2000 Dutch Valley Dr., Knoxville, Tennessee )
37918 ("Red Challenger"); and                       )
                                                    )
A 2015 Red Dodge Charger Sedan 4D SE 3.6L V6,       )            Case No. 3: 19-MJ-     /I   J JJ-
VIN:2C3CDXBG9FH918309, bearing Tennessee            )
license plate number 9S26B3, registered to Regge    )
Leatherwood, 723 Highland Dr., Knoxville, Tennessee )
3 7912 ("Red Charger").                             )

                                            Introduction

         I, Christopher G. Slone, being duly sworn, state the following information to be true to

  the best of my knowledge, information, and belief:

         1.      I am a Special Agent with the Federal Bureau oflnvestigation (FBI) and have

  been so employed since 2012. My primary duties and responsibilities involve the investigation

  of violations of federal law including the Controlled Substance Act as found in Title 21 of the

  United States Code. I currently work in the Knoxville Field Office of the FBI and am assigned

  to the Appalacian HIDTA drug task force. During my tenure as an FBI Special Agent, I have

  investigated numerous crimes including, but not limited to, bank robbery, gangs and organized

  crimes, narcotics trafficking, money laundering, kidnapping, fugitive investigations, and national




     Case 3:19-mj-01135-DCP Document 4 Filed 12/27/19 Page 1 of 10 PageID #: 5
security matter crimes. I am an "Investigative or Law Enforcement Officer" within the meaning

of Title 18, United States Code, Section 2510(7), that is, an officer of the United States who is

empowered by law to conduct investigations of, and to make arrests for, offenses enumerated in

Title 18, United States Code, Section 2516. I have become familiar with the methods,

operations, and schemes commonly employed by individuals involved in the violation of

narcotics statues through my training and prior experience, including previous cases I have

investigated with other municipal, state, and federal agents. I have investigated many cases in

the Eastern District of Tennessee and elsewhere involving violations of state and federal

narcotics statues and~ as a result, I have been sucessful in arresting and convicting numerous

individuals associated with narcotics distribution. I have been involved in the execution of

numerous search warrants dealing with the detection and investigation of federal narcotics

violations. I have participated in federal and state wiretap investigations and prosecutions. As a

result of these investigations and prosecutions, I have become aware of various methods and

techniques utilized by individuals within the Eastern District of Tennessee and elsewhere to sell

and distribute controlled substances. I have become familiar with codes, slang terms, and other

terminology used to refer to controlled substances by narcotics traffickers within the Eastern

District of Tennessee and elsewhere.

                               PURPOSE OF THIS AFFIDAVIT

       2.      This affidavit is submitted in support of applications for seizure warrants for the

following:

                     a. A 2014 White Dodge Charger Sedan 4D SE 3.6L V6,

                         VIN:2C3CDXBGOEH155000, bearing Tennessee license plate·number




                                                 2
  Case 3:19-mj-01135-DCP Document 4 Filed 12/27/19 Page 2 of 10 PageID #: 6
                          7R65N3, registered to Jeneca Mobley, 2000 Dutch Valley Dr.,

                          Knoxville, Tennessee 37918 ("White Charger");

                      b. A 2015 Red Dodge Challenger Coupe 2D SXT 3 .6L V 6,

                          VIN:2C3CDZAGOFH909642, bearing Tennessee license plate number

                          7R65Nl, registered to Jeneca Mobley, 2000 Dutch Valley Dr.,

                          Knoxville, Tennessee 37918 ("Red Challenger"); and

                      c. A 2015 Red Dodge Charger Sedan 4D SE 3.6L V6,

                          VIN:2C3CDXBG9FH918309, bearing Tennessee license plate number

                          9S26B3, registered to Regge Leatherwood, 723 Highland Dr.,

                          Knoxville, Tennessee 37912 ("Red Charger").

       3.      The facts provided in this affidavit are also based in part on information provided

by law enforcement agents with the Federal Bureau oflnvestigation (FBI), Knoxville Police

Department (KPD), and other law enforcement agencies, information provided by confidential

sources, business records, and other information noted herein. This affidavit is intended to show

merely that there is sufficient probable cause for the requested warrants and does not set forth all

the facts and circumstances of this case.

       4.      On December 18 and 19, 2019, United States Magistrate Judge Debra C. Poplin

issued search warrants for the following locations:

                      a. The residence, its curtpages and outbuildings, appurtenances, attached·

                         and detached garages, vehicles and trailers located within 100 feet of

                         the structures located at 1215 East Moody Ave., Knoxville, Tennessee,

                         which is a residence under the control and utilized as a drug distribution

                         location by Bryan Cornelius;



                                                 3
  Case 3:19-mj-01135-DCP Document 4 Filed 12/27/19 Page 3 of 10 PageID #: 7
                     b. The residence located at 4235 Plummer Rd., Knoxville, Tennessee,

                         which is a residence under the control and utilized as a drug distribution

                         location by Gage Whittenberg and Jeneca Mobley;

                     c. The residence located at 6632 Wachese Lane, Knoxville, Tennessee,

                         which is a residence under the control and utilized as a drug distribution

                         location by Bryan Cornelius and gage Whittenberg;

                     d. The residence located at 1620 Henrietta Ave., Knoxville, Tennessee,

                         which is a residence under the control of Colby Curry Fugate and

                         utilized as a drug distribution location by Bryan Cornelius; and

                     e. The residence located at 2403 Howard St., Knoxville, Tennessee, which

                         is a residence under the control of Antonio Martin and utilized as a drug

                         distribution location by Bryan Cornelius.

       5.      On December 17, 2019, Cornelius and Whittenberg were indicted by a Grand Jury

sitting in Knoxville, Tennessee. The indictment returned against the above-referenced

individuals included drug distribution charges.

       6.      On July 3, 2019, an FBI Confidential Source ("CS") conducted a controlled

narcotics evidence buy of 15.1 grams of cocaine from Gage Whittenberg at 6632 Wachese Lane,

Knoxville, Tennessee. At approximately 2:30 p.m., the CS received a telephone call from

Whittenberg who stated he was at his new house but would meet the CS at the old house. At

approximately 2:55 p.m., Whittenberg was observed driving a Red Dodge Challenger bearing

Tennessee license plate number 7R65Nl ("Red Challenger") toward the arranged meet location.

The CS arrived at 6632 Wachese Lane, Knoxville, Tennessee at approximately 3:00 p.m. and

informed agents that Whittenberg was already at the location. The CS meet with Whittenberg



                                                  4
  Case 3:19-mj-01135-DCP Document 4 Filed 12/27/19 Page 4 of 10 PageID #: 8
inside the residence and completed the drug transaction and departed the location. After the drug

transaction, law enforcment reviewed covert audio / video recordings, where Whittenberg was

observed driving his Red Challenger to 6632 Wachese Lane, Knoxville, Tennessee for this

controlled narctoics evidence buy.

       7.      On July 12, 2019, an FBI CS conducted a controlled drug evidence buy of three

(3) ounces of crystal methamphetamine from Lashawn Bassett, arranged by Bryan Cornelius at

Weigels, located at 1325 N. Cherry St., Knoxville, Tennessee. The CS placed a recorded

telephone call to Cornelius who directed the CS to meet him at the previously mentioned

Weigels. After the CS arrived at the Weigels parking lot, Cornelius called the CS and asked the

CS location. The CS stated he/she was at the location and Cornelius instructed the CS to be

looking for a red Charger. The CS called Cornelius and told Cornelius what vehicle the CS was

driving and Corneilus then instructed the CS he was pulling up. A red Dodge Charger bearing a

temporary license plate ("Red Charger") arrived at the Weigels and parked in close proximity to

the CS. The CS entered the passenger side of the Red Charger and observed a black male

identified as Lashawn Bassett. The CS completed the drug transaction with Bassett and departed

the Weigels.

       8.      Based on my training and experience and knowledge I have gained throughout

this investigation, I know that Lashawn Bassett was utilized by Cornelius as a "runner" to

distribute his illegal drugs. On numerous occasions, Basset was observed driving Cornelius' Red

Charger to make drug deliveries and conduct general errands at the request of Cornelius. At the

time of the controlled drug evidence buy, Cornelius utilized a temporary license plate and had

not yet obtained a registered license plate for the Red Charger. Subsequent to the controlled drug




                                                5
  Case 3:19-mj-01135-DCP Document 4 Filed 12/27/19 Page 5 of 10 PageID #: 9
evidence buy, Cornelius obtained a registered license plate for the Red Charger bearing

Tennessee license plate number 9S26B3.

        9.      On November 28, 2019, through title-III wire communication intercepts, Greg

Brown, utilizing telephone number 865-399-4622, called Gage Whittenberg to arrange for the

purchase of one (1) ounce of heroin. Whittenberg agreed. Brown told Whittenberg he would plan

to meet at 8:00 that evening. At approximately 7:18 p.m., Brown called Whittenberg and stated

he would be leaving in about 15 minutes and should be there about 8:30 p.m., to which

Whittenberg agreed. Through video surveillance, a white Dodge Charger ("White Charger") was

observed arriving at 6632 Wachese Lane, Knoxville, Tennessee at approximately 8:39 p.m.

where Brown and Whittenberg met. The White Charger was identified by members of law

enforcement as the same vehicle observed on other occassions at 4235 Plummer Rd., Knoxville,

Tennessee, the residence of Gage Whittenberg and Jeneca Mobley.

        10.     Based on my training and experience and knowledge I have gained throughout

this investigation, I believe that the White Charger that arrived at 6632 Wachese Lane is the

same White Charger that had been previously observed at Whittenberg's residence that is

registered to Jeneca Mobley, Whittenberg's girlfriend. Through review of video surveillance in

the vicinity of 6632 Wachese Lane, Knoxville, Tennessee, Whittenberg and Cornelius are the

primary individuals who frequent the residence. The White Charger bearing Tennessee license

plate number 7R65N3, is the only white Dodge Charger observed at the residence throughout

this investigation.

        11.     Based on title-III wire commuinication intercepts, on November 10, 2019, at

approximately 12:59 p.m., Bryan Cornelius placed a telephone call to an unknown female at

865-214-4030 and stated, "Hey come on. I'm back." The female responded, "Ok, I'm right here



                                                6
  Case 3:19-mj-01135-DCP Document 4 Filed 12/27/19 Page 6 of 10 PageID #: 10
at McDonalds right here across the street from where you usually want me to go." Cornelius

stated, "Go to Clinton Highway." The unknown female agreed. Through video surveillance,

Cornelius arrived at 6632 Wachese Lane, Knoxville, Tennessee at approximately 1:13 p.m.

driving a red Dodge Charger.

       12.     Based on my training and experience and knowledge I have gained throughout

this investigation, I believe Cornelius and the unknown female made an arrangement to conduct

a drug transaction where Cornelius instructed the female to go to Clinton Highway. Throughout

the investigation and interception of wire communications, Cornelius and others utilize the term,

"Clinton Highway" when referring to 6632 Wachese Lane, Knoxville, Tennessee. I believe this

was done to avoid law enforcement in the event phones were being monitored which is common

among drug dealers. Further, Clinton Highway or 6632 Wachese Lane, was a house that

Cornelius and Whittenberg utilized to store drugs, guns and money. I believe Corneluis arrived at

Wachese in his Red Charger to retrieve the agreed upon drugs to sell to the unknown female.

       13.     On November 13, 2019, Lashawn Bassett was arrested by KPD at Top Fuel

located at 1501 N. Cherry St., Knoxville, Tennessee for a violation of probation warrant. Bassett

drove to the Top Fuel gas station in Cornelius' red Dodge Charger to completed a drug

transaction of crystal methamphetamine. As Bassett completed the drug transaction, KPD

approached Bassett and took him into custody. KPD located four (4) ounces of crystal

methamphetamine and also took Blake Wright, Bassett's customer, into custody. The red Dodge

Charger was impounded by KPD. Through video surveillance and title-III wirre communication

intercepts, Cornelius' Red Charger was released by KPD and currently being utilized by

Cornelius.




                                                7
  Case 3:19-mj-01135-DCP Document 4 Filed 12/27/19 Page 7 of 10 PageID #: 11
        14.    I believe based on my training and experience, and knowledge in this

investigation, that Cornelius and Whittenberg utilize the vehicles referenced above to conduct

drug trafficking transactions at various locations around Knoxville, Tennessee and that those

vehicles are now forfeitable as faciliating property. See United States v. Gaskin, 364 F3d. 438,

463 (2d Cir 2004) (vehicle drug dealer used to drive to the location where he was to take delivery

of the drugs forfeitable as facilitating property; see also United States v. Lewis, 987 F2d. 1349

(8 th Cir. 1993); United States v. One 1965 Chevrolet Impala Convertible, 2011 WL 1794538, *3

_(N.D. Ohio May 11, 2011) (vehicle driven by a "pivotal figure" in a drug deal to the site where

the deal is negotiated is forfeitable even though the actual drug sale occurred later in the day

between third parties); United States v. White 2007 WL 3244054, *4 (W.D. Mich.

2007)(vehicles driven to places were drug deal occurred forfeitable as property used to facilitate

the drug conspiracy); United States v. $39,000 in U.S. Currency, 2005 WL 2600217, at *3 (W.D.

Tenn. 2005) ("The use of vehicle solely for transportation to the site of an illegal transaction is

sufficient to warrant forfeiture under the 'substantial connection' standard."

        15.    Insofar as criminal forfeiture is concerned, I know that a protective order would

be inadequate to ensure the preservation of the vehicles, as they can be easily transferred, hidden,

or sold. Courts have routinely issued seizure warrants, rather then restraining orders, in cases

where property was highly fungible. It is the nature of the property itself which is sufficient for

the court to find that a restraining order may be inadequate. United States v. Lewis, 2006 WL

1579855, *5 (D. Minn. June 1, 2006) (vehicles and funds in a bank account may be seized

pursuant to section 853(f) because both can easily be moved or transferred; a restraining order

would be inadequate.)




                                                  8
  Case 3:19-mj-01135-DCP Document 4 Filed 12/27/19 Page 8 of 10 PageID #: 12
                                           CONCLUSION

        16.     Your affiant knows that vehicles utilized to transport controlled substances are

subject to civil seizure pursuant to 18 U.S.C. § 981(b) by 21 U.S.C. § 881(b) and civil forfeiture

pursuant to 21 U.S.C. § 881(a)(4), which states that all conveyances, including aircraft, vehicles

or vessels, which are used, or are intended for use, to transport or in any manner to facilitate that

transportation, sale, receipt, possession or concealment of all controlled substances, which have

been manufactured, distributed, dispensed or aquired in violation of21 U.S.C. § 846 shall be

forfeitable to the United States. The vehicles are also subject to criminal seizure and forfeiture

pursuant to 21 U.S.C. § 853.

        17.    Based on the information provided herein, and the grand jury's determination,

your affiant believes there is probable cause to believe that the vehicles listed in paragraph.no. 2

above were used to facilitate drug trafficking.



                                   REQUEST FOR SEALING

        18.    I further request that the Court order that all papers in support of this application

be sealed until further order of the Court. These documents discuss an ongoing criminal

investigation that is neither public nor known to all of the targets of the investigation.

Accordingly, there is good cause to seal these documents because their premature disclosure may

serioulsy jeopardize that investigation.




                                                  9
  Case 3:19-mj-01135-DCP Document 4 Filed 12/27/19 Page 9 of 10 PageID #: 13
      FURTHER AFFIANT SAYETH NAUGHT.

      Executed this                                             11
                            day of December, 2019, in Knoxville, Tennessee,
      Located within the Eastern District of Tennessee.



               d~L
      cruristopher
      Special Agent
                                                                     =
      Federal Bureau of Investigation

      Subscribed and sworn to me before
      On this \9't1- day of December, 2019.
                                '
                    t       \
                                .t       '



 .: , •. :~)                                     ·.· · I,r·          ~               \
-.'',)
         ,

                \,
                .

                                _,,'
                                                 < .,

                                                     ·: . ~                  \
.i' 'Debra
 \       ,.
                       .    C Poplin             I
                                                                         ~       '
                                                                                         •
 ,__ .United States Mq~istrate Judge
                        .            '       '              l
                                                        I




                                                                                             10
              Case 3:19-mj-01135-DCP Document 4 Filed 12/27/19 Page 10 of 10 PageID #: 14
